Citation Nr: 1529560	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath, to include respiratory and/or sleep-related disability as due to asbestos exposure in active service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1978 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing in April 2015.  A transcript is of record.  

The Veteran, in his 2015 hearing, noted that he experiences a disorder of the sinuses as a result of exposure to inhalant hazards, inclusive of asbestos, aboard naval ships.  It is noted that the Veteran was denied service connection for sinusitis in April 2010; however, he did not posit a timely notice of disagreement with this action (his disagreement was specific to a disability manifested by shortness of breath, and he specifically did not indicate that he was contesting the RO's determination with respect to his claimed sinus condition).  Thus, this matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Navy for several years, and contends that his service aboard ships caused him to be exposed to asbestos which, in turn, caused him to develop some sort of respiratory disorder productive of shortness of breath.  He has testified that he experienced shortness of breath, in varying degrees, since approximately 1981, and he alleges that he potentially experiences sleep apnea or another form of sleep disablement which makes him gasp for breath at night.  

The service treatment records do not document respiratory or sleeping difficulties; however, as noted, he had many years of shipboard service.  Of particular note, the Veteran's DD Form 214 notes that his rate in naval service was that of Electrician's Mate, and that he was assigned to the engineering departments of the warships on which he served.  Based on this, it is conceded that exposure to asbestos, to some degree, could have occurred as alleged.  That is, the Board does not dispute that the circumstances of the Veteran's active service would put him in proximity to asbestos.  

With respect to current respiratory disability, it is noted that the Veteran was not, in his July 2013 VA examination addressing his contentions, diagnosed with a chronic lung or other type of breathing disability.  The examining physician did not assesses the Veteran with lung/breathing disability, and thus did not offer an opinion as to if it was at least as likely as not that any such disablement was related to active service.  The opinion is, however, somewhat confusing with respect to its findings.  Specifically, a radiographic report associated with the opinion noted that "minimal right costophrenic blunting of the lungs" was present, and that the lungs were "otherwise normal."  That is to say, it appears that there was some abnormal pathology present in the lungs even if it was of a minimal degree of severity.  

In his Travel Board hearing, the Veteran testified that he experienced shortness of breath and trouble with his breathing during sleep.  He stated that all of his treatment is with VA, and that he was scheduled to meet with a specialist to address his pulmonary contentions following the date of his hearing.  No VA clinical records with a VA pulmonary specialist (or sleep specialist or other provider) were associated with the claims file.  Also at this hearing, the Veteran asserted that the abnormal radiographic finding should have been interpreted as being indicative of a type of lung disablement.  

Regarding the radiographic finding of 2013, it is noted that the presence of symptoms, without underlying disability, is not enough to meet the requirement for a current disability for the purposes of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As, however, the VA examiner noted that save for the one finding on X-ray, the Veteran was "otherwise normal," it is suggested that the clinical finding of blunting in the lungs was some sort of lung condition.  Further, as the Veteran has alleged that he had ongoing consultations with VA pulmonary specialists, and as such records are not of record, there is a potential that the Veteran has, in fact, been assessed with current respiratory disablement of some kind.  In this regard, even if the blunting in the lungs was, as noted in 2013, "mild" in nature, the level of severity of a disability is not an issue with respect to the establishment of service connection.  Rather, to meet the requirements for current disablement, it is enough that any type of current acquired disability causative of shortness of breath, no matter how mild in nature, be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

All records held in VA custody are considered to be constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  That the Veteran allegedly had VA specialist care for his lung complaints subsequent to his Travel Board hearing in April 2015 is enough to put the Board on notice of the potential existence of outstanding relevant VA records.  As this is the case, the claim must be remanded to attempt to secure such records prior to the adjudication of the claim.  

Further, as there was confusion in the 2013 opinion with respect to the radiographic findings and the actual existence of current disability, the Board determines that a new, comprehensive VA examination should be afforded.  In this regard, it is asked as to if it is at least as likely as not that the Veteran's costophrenic blunting of the lungs represents current lung disability in any degree of severity (or, alternatively, if such a finding is representative of clinically insignificant symptoms unassociated with any current diagnostic entity).  In any regard, it is asked if the Veteran experiences any type of respiratory disability productive of shortness of breath, to include the lung blunting and claimed sleep apnea, and if so, it is also asked if such disablement was at least as likely as not caused by active service, to include exposure to asbestos in the engine departments of naval ships.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran with respect to alleged breathing and sleeping complaints.  Specifically, any records of consultation with a VA pulmonary specialist or sleep medicine specialist occurring subsequent to the April 2015 Travel Board hearing should be located and associated with the claims file.  If no records are deemed available after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any current disability manifesting as shortness of breath.  In this regard, the examiner is asked to review the claims file, with particular attention to the July 2013 VA examination radiographic findings, and should note as to if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences any type of current respiratory/breathing disorder, to include sleep apnea or other sleep disorder productive of breathing disturbances.  In this regard, the examiner should specifically address as to if abnormal radiographic findings in July 2013 (costophrenic blunting of the lugs) represent symptoms unassociated with a diagnostic entity or, alternatively, are manifestations of chronic lung disability. 

 Should any such disability be present, the examiner is asked to opine as to if such breathing disorder was at least as likely as not caused by the Veteran's active service in engine departments aboard naval ships, to include as a result of conceded exposure to asbestos.  Rationales should accompany all conclusions in the narrative portion of the examination report.  

3.   Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




